Appellant admitted that he shot with a pistol, and killed, one Walter Stokes.
The State's testimony was to the effect that he did so for no reason at all. His own was to the effect that he shot deceased in self-defense, as that term is understood in the law.
The issues in the case were peculiarly for the jury.
Appellant was indicted and put on trial for the offense of murder in the first degree; convicted of the offense of murder in the second degree, and his punishment fixed by the jury at imprisonment in the penitentiary for the term of twenty years.
We see nothing, really, that calls for comment.
The exceptions reserved on the taking of testimony have each been examined. In every instance same was to a ruling that was either obviously correct, or innocuous.
The few written, requested, and refused charges were either argumentative, incorrect, or inapplicable.
The record is regular. No error prejudicial to appellant anywhere appears, and the judgment appealed from is affirmed.
Affirmed.